Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the remarks filed 07/21/2021. Claims 1-16, as filed on 7/06/2021, are currently pending and have been fully considered below.
Conditional Limitations
The Examiner notes, “if an operation for switching images is accepted by the operation unit, "…the mobile terminal displays a second image of the plurality of images different from the first image on the display unit” is dependent on the phrase". 
This phrase is a conditional limitation. The noted step is not necessarily performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. 
[See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C].

Nonfunctional Descriptive Material
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. Once it is determined that the limitation is directed to printed matter, the examiner must then determine if the matter is functionally or structurally related to the associated physical substrate. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1267-1268 (Fed. Cir. 2015). If a new and unobvious functional In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example a hatband with images displayed on the hatband but not arranged in any particular sequence. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.

in claims 11, 13 and 14 are determined to be nonfunctional descriptive material and therefore patentable weight is not given to the limitations. This is because similar to the printed dice in Ex parte Gwinn, where the claims differed from the prior art solely by the printed matter in the dice and the claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure, the “name tag” serves no functional relationship other than to provide a description of a label. The characters of the name tag on the screen are not functional. As long as the art teaches the ability to provide words/information in the screen, the claims are properly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Benschop (U.S. Patent Publication No. 2013/0218773) in view of Samet (U.S. Patent Publication No. 2016/0063314).
As per claim 1, Benschop discloses An age verification system comprising: 
a management apparatus including a request processing unit transmitting a request signal including image data of [an image] obtained by capturing a target person 
 and including
a communication unit that receives the request signal from the management apparatus (see fig. 1),
a display unit that displays an age verification screen including the image by using the image data included in the request signal 
([0010] The age verification system comprises a central computer system an a plurality of display units connected to the central computer system.),

an operation unit that receives an operation input by a confirmer when the age verification screen is viewed by the confirmer, as an age verification result 
([0068] Depending the on the result of the analysis by the web server, the web server 10 returns a web page W to each of the age verification terminals. In case the analysis reveals that no display units 5A-5D are available for age verification, the web page displayed on the display 32 of the age verification terminals displays a message that age verification is temporarily out of operation.), and

a response processing unit that transmits a response signal including the age verification result received by the operation unit to the management apparatus 
([0033] In still another embodiment of the invention, the central computer system is configured for periodically receiving requests from the age verification terminals for availability of display units and for responding to the request in dependence of the availability of the display units.).

However, Benschop does not appear to disclose a mobile terminal, plurality of images and wherein the mobile terminal displays a first image of the plurality of images on the display unit and if an operation for switching images is accepted by the operation unit, the mobile terminal displays a second image of the plurality of images different from the first image on the display unit. 
Samet teaches an image processing apparatus for facial recognition with the feature of a mobile terminal ([0030] discusses a mobile device);
plurality of images
([0007] The apparatus may include an image capture device including a lens, a shutter, an image sensor, and an aperture, the image capture device configured to receive, via the lens a plurality of images.) and 
wherein the mobile terminal displays a first image of the plurality of images on the display unit and if an operation for switching images is accepted by the operation unit, the mobile terminal displays a second image of the plurality of images different from the first image on the display unit 
([0145] Image data 1119 displays particular information that was collected from one or more of user images 1101 and 1103.).

From this teaching of Samet, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Benschop to include the mobile terminal and plurality of images taught by Samet, in order to provide portability.
See Conditional Limitations paragraph above

As per claim 2, Benschop discloses further comprising:
an imaging device that creates the image data by capturing the target person, wherein the management apparatus is configured to acquire the image data from the imaging device 


As per claim 3, Benschop discloses wherein the management apparatus further includes a pre-processing unit, and wherein the pre-processing unit detects a face of the target person by performing image analysis of the image data acquired from the imaging device, and causes the request processing unit to transmit the request signal including the image data 
([0012] The age verification request from the supplier system is made unavailable for other display units when the request is processed at the processing display unit.).

As per claims 4, Benschop discloses, wherein the management apparatus further includes an estimation processing unit, wherein the estimation processing unit estimates whether or not an age of the target person is equal to or higher than a specific age by performing image analysis of the image data acquired from the imaging device 
([0018] Age restricted services include e.g. entry of a building or other premises for an event not aimed at people under or above a particular age. The supplier system may e.g. comprise a tourniquet provided with an age verification terminal.), and
wherein the request processing unit is configured to transmit the request signal including an estimation result of the estimation processing unit to the mobile terminal 
([0006] The document image is also transmitted to the remote age verification system and the authorization signal for allowing purchase of the age-restricted item is sent when it is determined from the document that the person has the appropriate age.).

As per claim 5, Samet discloses, wherein the mobile terminal is one of a plurality of the mobile terminals, and wherein the request processing unit is configured 

As per claim 6, Benschop discloses, wherein, when one first mobile terminal among the plurality of mobile terminals transmits the response signal to the management apparatus, a notification signal is transmitted from the management apparatus to second mobile terminal different from the first mobile terminal among the plurality of mobile terminals (see fig. 2).

As per claim 7, Benschop discloses, wherein each of the plurality of mobile terminals is configured to end display of the age verification screen on the display unit when receiving the notification signal (see fig. 1).

As per claim 8, Benschop discloses, wherein the request processing unit is configured to transmit the request signal including text data, and wherein the display unit is configured to display the age verification screen including a text string using the text data (see fig. 1).

As per claim 9, Benschop discloses wherein the text string includes information for suggesting an action to be performed by the confirmer (see [0077]).

As per claim 10, Benschop discloses wherein the text string includes information indicating a specific age as a reference for comparison with an age of the target person in the age verification 
([0018] Age restricted services include e.g. entry of a building or other premises for an event not aimed at people under or above a particular age. The supplier system may e.g. comprise a tourniquet provided with an age verification terminal.).

As per claim 11, Samet discloses wherein the mobile terminal further includes an attachment portion for directly or indirectly attaching the mobile terminal to the confirmer, and wherein the display unit is configured to be able to display a name tag screen including identification information for identifying the confirmer ([0146] End user data 1135 includes information about the user, such as the device name, device type, and user ID.).
The name tag is considered Non-Functional Descriptive material

As per claim 12, Benschop discloses wherein the display unit is a memory-type display that maintains display of a screen displayed by energizing the display unit until at least a predetermined time elapses from a stop timing of the energization (see fig. 2).

As per claim 15, Benschop discloses a shopping assistance system comprising: 
the age verification system of Claim 1; and
a sales system that is able to perform communication with the management apparatus and perform sales processing of a product 


wherein, in a case where a specific product requiring age verification of the target person at the time of sale is sold in the sales system, the management apparatus is configured to transmit the request signal to the mobile terminal 
([0040] The super market may sell a plurality of goods, amongst which are age-restricted items such as tobacco, alcoholic beverages, weapons etc.), and

transmit a permission signal to the sales system when receiving the response signal indicating pass of the age verification from the mobile terminal 
([0021] If an age-restricted item is bought, the cashier or the payment system may signal to the customer that he should use the age verification terminal before the item can be processed by the payment system.).

As per claim 16, Benschop discloses wherein the sales system is configured to continue the sales processing of the specific product when the permission signal is received from the management apparatus, and stop the sales processing of the specific product when the permission signal is not received from the management apparatus 
([0059] The central computer system 4 may then be configured to make the age verification request available for settling for the display units only after determining that an age verification request originates from an age verification terminal 8 for which a transaction initiation signal has been received from a related payment system 7.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Benschop (U.S. Patent Publication No. 2017/0200208) and Samet (U.S. Patent Publication No. 2016/0063314) further in view of Chen (U.S. Patent Publication No. 2017/0115722).
As per claim 13, Benschop and Samet disclose the claimed invention but do not appear to explicitly disclose the age verification system of Claim 12, wherein the mobile terminal is configured to operate by power supply from a battery, and
wherein the display unit is configured to display the name tag screen in a case where a remaining capacity of the battery is equal to or less than a threshold value.
Chen teaches an image displaying apparatus and method of operating the same with the feature of wherein the mobile terminal is configured to operate by power supply from a battery, and wherein the display unit is configured to display the name tag screen in a case where a remaining capacity of the battery is equal to or less than a threshold value ([0128] Referring to FIG. 7A, when the remaining capacity of the battery of the terminal is within a first threshold range (e.g., when the remaining capacity of the battery is between 90% and 100%), the terminal may display the home screen image on the entire region of the display. Referring to FIG. 7B, when the remaining capacity of the battery of the terminal is within a third threshold range (e.g., when the battery remains are between 0% and 30%), the terminal may activate only a partial region from the entire region of the display).
From this teaching of Chen, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the combination of Benschop and Samet to include the display dependent on remaining battery capacity, taught by Chen, in order to provide power consumption control.
The name tag is considered Non-Functional Descriptive material

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Benschop (U.S. Patent Publication No. 2017/0200208) and Samet (U.S. Patent Publication No. 2016/0063314) further in view of Mocko (U.S. Patent Publication No. 2015/0363757).
As per claim 14, Benschop and Samet disclose the claimed invention but do not appear to explicitly disclose wherein the mobile terminal further includes a display control unit that controls the display unit, and wherein the display control unit is configured to switch between a first mode and a second mode according to a direction of the display unit, the first mode allowing the name tag screen to be displayed on the display unit, and the second mode allowing a screen other than the name tag screen to be displayed on the display unit.
Mocko teaches determining languages for a multilingual interface with the feature of  wherein the mobile terminal further includes a display control unit that controls the display unit, and wherein the display control unit is configured to switch between a first mode and a second mode according to a direction of the display unit, the first mode allowing the name tag screen to be displayed on the display unit, and the second mode allowing a screen other than the name tag screen to be displayed on the display unit ([0018]In some examples, the second UI may be presented on the display before the merchant rotates or otherwise changes the position of the display to face the buyer. In other examples, the second UI may be presented on the display in response to the merchant device detecting rotation or other change in the position of the display.).
From this teaching of Mocko, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the combination of Benschop 
The name tag is considered Non-Functional Descriptive material

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive. Applicants arguments have been rebutted by the modified rejection under 35 U.S.C. §103 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.